Honorable Claude Isbell
SeoPetmy       of   State
Austin, Texa8
Dear Sir:                                    Opinion NO. o-7224
                                             Re:        Whether aandldates for district
                                                        offices and their campaign
                                                        managers where the distriot Is
                                                        composed of only one county
                                                        8hould file their reports of oam-
                                                        paign expenditures with the
                                                        Secretary of.State or with the
                                                        County Clerk.
your letter of recent date requesting an opinion from thi6                      departmen*
on the above stated matter reads as follows;
      uArtlcle Ho. 3172, Vornonte Texas Statutes, 1936, provides
   ,:~.that*he SwornStatemen$8 am Do expenses, eto., required      '.
      of candldatea by 8ald Article, shall be filed within the
      times required by the A~Ltole 'by candidates for State and
      district nomSnatlon8 lnd'thelr campalgn managers with the
      Secretary of State, and by oandidates for county nomination8
      and their campaign managers and by the asaiatant campaign
      manager8 of can'didate8for State and dlatrict nomination8
      with the oounty olerk of the oounty la whloh they reside.1
       “Will you pleaee advise this office whether candidates and
       their campaign managers for district offioes where the
       district is composed of only one county ahould file with
       the Secretary of State or with the County Clerk."
Artiale 3168,        V.A.C.s .,   pPOVide8         a8    fOllOWS:

      "The word *oandidatet shall mean any person who has announced
      to any other person or to the public that he is a candidate
      for the nomination for any offtce whioh the laws of this State
      require to be determined by a primary election. The words
      'county nomination' shall mean the nomination for any office
      to be filled by the choice of the voters residing in only
      one counts or less than one oounty. The words 'distrlot
      nomination@ 8hall mean the nomination for any offioe to be
      filled by the choioe of the voters reoiding in more than
Eon. Claude Isbell - Page 2, O-7224


     one county. ‘Fhe words 'State nominablon’ shall mean the
     nomination for any office to be filled by the ohoice of
     the voters of the entire State. Inall cases where second
     primary elections may be held in compliance with any law of
     this State, the first and second primary eleotions shall for
     the purposes of this law be considered together aa one
     primary election." (Underscorfng ours)
Article 3172, V.A.C.S., provides in part as follows:
     "such statements and oath8 shall be filed within the times
     required
            . by this  article
                    _ .. .     by .aandldates for  State and district
                                                3.I~ .I- Secretary
     nomination8
        ^~       ana
                 _ _ tnelr-._.
                            campaign
                                   ^ managers wlr;n  we
                                                  * ~.I
     of State, ana by canalaates I-or county nomlnatlons and their
     campaign managers and by the assistant campaign managers of
     candidate8 for Stmte and district n&&nations     with the county
     clerk of the county in which they reblde." (Underscoring ours)
Article 262,    V.A.P.C., provides as follows:
     "The word Icandidate* shall mean any person who has announced
     to any other person OP to the publio that he ie a aandidate
     for the nomination for any office wMoh the laws of this
     State permit to be determined by a prfmary eleotiion..The
     words,tcounty nomination" shall mean the nomination for
     any office 80 be fllled,bg the choice of Xhe voters residing
     in only one county ,or less thanone county and the’WO~d8
     !Dietriab nomination?  shall mean the .nominat~ton.forany
     offioe to be filled by the cnoiee of the voters residing in
     more than one county. The words IState nomination shall
     mean the nomination for any office to be~filled by the
     oholce of the voter8 of the entire State.
     *In all caaee where eeoond primary eleotions may be held in
     compliance with any law of thin State, the first and seaond
     primary eleoQlons shall for the purpoees of this law be
     considered together ae one primary election." (Underscoring
     our8)
&ticle   269,    v.A.P.C., provides in part a8 follows:
     "Such rtatementa and o&the shall be filed within the,time8
     required by thl8 article by candidates for State and Disbrfo)
     nomination8 and their c8mpaign manager8 with the Secretary
     of State, and by candidates for County nominations and their
      ampalgn manager8 and by the assistant cslmpaignmanager8
     If candidates for State and District nominations with the
     County Clerk of the County in which they reside."-
     ecoring OUPS)
 It will be noted by the underlined portions of Articles 3172,
 v.A.c.s., and 269, V.A.P.O., that candidatea for county nominations
        Bon. Claude Isbell, Page 3, o-7224

        and their aempaign managers should file with the County Clerk
        of the oounty In which they reside. It dllbe    further noted
        that by virtue of the underlined portions of Articles 3168,
        V.A.G.S., and 262, V.A.P.C., nomin.ationsfor.distriot OffiCe
        where the district Is aomposed of only one county constitutes
        "county nominations” within the meaning of the above quoted
        8tatutes. Therefore, you are respectfully advi8ed that it la
        the opinion of this department that candidates for district
        offices and their campaign managers where the district is
        composed of only one county should file their reports of oampaign
        ;s;;iitures with the County Clerk of the oounty in which they
              .
                                               Yours very truly
                                          ATTORNEY GFXF3lALOF TEXAS


                                          BY
                                               Jack K. Ayer
                                               Assistant


                                          BY
                                               Jo$n,BeeVe

         'APPROVED .JULY11, 1946
          8/ Clrlqs 4bhlq           ..:. ,," ', ",
,... .,,
      ,.:.
         FIRST  ASSISP~:     . .:,
                                 :'
                                  :~.
        A'lTO~YGiBERAL

        APPROVEI)OPINION COMhUTTEE
        ,Byt BWB,,Chairman
        JA:djm/cge